DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CROSS-REFERENCE TO RELATED APPLICATION
2.          This application claims the benefit of priority of Singapore application No. 10201800693R filed January 26, 2018, the contents of it being hereby incorporated by reference in its entirety for all purposes.
 EXAMINER'S AMENDMENT
3.    An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The application has been amended as follows:
Cancel claims 15-20.
Remarks:
4.       This application is in condition for allowance except for the presence of claims 15-20 directed to Group II's invention which was non-elected without traverse. Accordingly, claims 15-20 been cancelled.

  					Allowable Subject Matter
5.    Claims 1, 2, 4-14 are allowed.
  					  Reasons for Allowance
6.    The following is an examiner's statement of reasons for allowance:
7.    Regarding claims 1, 2, 4-14, the prior art failed to disclose or reasonably suggest forming one or more dielectric liner layers covering an inner surface of the cavity; providing a through via mask over the one or more dielectric liner layers after forming the one or more dielectric liner layers to cover the inner surface of the cavity and before forming a via hole so that the through via mask exposes at least a portion of the one or more dielectric liner layers covering a portion of a bottom surface of the cavity for subsequent forming of the via hole.

Remarks:
8.	The closest prior arts are Matsumoto et al., (US 11328747 B1), and Or-Bach, US 11217472 B2. However, none of the reference teaches or suggest the claimed invention, for instance “......forming one or more dielectric liner layers covering an inner surface of the cavity; providing a through via mask over the one or more dielectric liner layers after forming the one or more dielectric liner layers to cover the inner surface of the cavity and before forming a via hole so that the through via mask exposes at least a portion of the one or more dielectric liner layers covering a portion of a bottom surface of the cavity for subsequent forming of the via hole, as recited in the claim.      

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899